UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Premium Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC Many preferred securities—a significant component of John Hancock Premium Dividend Fund—posted modest gains during the 12-month period ended October 31, 2013, but most lagged both U.S. common stocks and U.S. investment-grade bonds. Utilities-sector common stocks—another focus for the fund—fared far better. For the period, the fund returned 2.94% at closing net asset value (NAV) and –6.54% at closing market price. The difference in the fund’s NAV and market performance stems from the fact that market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the fund’s NAV at any time. By comparison, the group of preferred stock closed-end funds tracked by UBS Securities LLC returned an average of 3.15% at closing NAV and –4.51% at closing market price. For the same 12-month period, the Bank of America Merrill Lynch Preferred Stock DRD-Eligible Index and the S&P MidCap 400 Utilities Index—which represent portions of the fund’s strategy—returned –2.66% and 24.67%, respectively. Some of the fund’s best-performing holdings were the common stocks of OGE Energy Corp., Spectra Energy Corp., and ONEOK, Inc., all of which benefited from rising revenue and earnings growth stemming from the emerging shale gas industry. Some of the fund’s worst-performing holdings carried low coupons, including Interstate Power& Light Company and PPL Capital Funding, Inc. In contrast, some of the fund’s older, comparatively high-coupon securities, including Wells Fargo & Company and Deutsche Bank Contingent Capital Trust III, fared comparatively well, as did a holding in Duquesne Light Company. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused on one sector may fluctuate more widely than investments diversified across sectors. 6 Premium Dividend Fund | Annual report Portfolio summary Top 10 Issuers (30.0% of Total Investments on 10-31-13) Bank of America Corp. 4.5% SCE Trust 2.8% MetLife, Inc. 3.3% Alabama Power Company 2.7% PPL Corp. 3.0% Wells Fargo & Company 2.7% Interstate Power & Light Company 2.9% U.S. Bancorp 2.6% Entergy Corp. 2.9% Qwest Corp. 2.6% Sector Composition Utilities 48.1% Consumer Staples 1.9% Financials 37.5% Industrials 0.3% Telecommunication Services 7.0% Short-Term Investments 1.1% Energy 4.1% 1 As a percentage of total investments on 10-31-13. 2 Cash and cash equivalents not included. 3 The fund normally will invest at least 25% of its managed assets in securities of companies in the utilities industry. Such an investment focus makes the fund more susceptible to factors adversely affecting the utilities industry than a more broadly diversified fund. Sector investing is subject to greater risks than the market as a whole. Annual report | Premium Dividend Fund 7 Fund’s investments As of 10-31-13 Shares Value Preferred Securities 103.8% (68.0% of Total Investments) (Cost $747,997,801) Consumer Staples 2.8% Food & Staples Retailing 2.8% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 224,250 19,944,233 Financials 57.2% Capital Markets 9.6% Morgan Stanley, 7.125% 300,000 7,785,000 State Street Corp., 5.250% (Z) 1,095,000 23,903,850 The Bank of New York Mellon Corp., 5.200% (Z) 485,000 10,097,700 The Goldman Sachs Group, Inc., 5.950% (Z) 860,000 19,264,000 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 250,000 6,100,000 Commercial Banks 17.8% Barclays Bank PLC, Series 3, 7.100% (Z) 192,500 4,851,000 Barclays Bank PLC, Series 5, 8.125% (Z) 310,000 7,908,100 BB&T Corp., (Callable 11-1-17), 5.200% 120,000 2,424,000 BB&T Corp., (Callable 6-1-18), 5.200% (Z) 235,000 4,747,000 BB&T Corp., 5.625% (Z) 768,000 16,281,600 PNC Financial Services Group, Inc., 5.375% 175,000 3,699,500 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) (Z) 311,600 7,908,408 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 259,600 6,970,260 Santander Holdings USA, Inc., Series C, 7.300% 500,000 12,535,000 U.S. Bancorp, 5.150% (Z) 670,000 14,317,900 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,347,200 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 360,000 9,655,200 Wells Fargo & Company, 8.000% (Z) 1,017,000 28,923,480 Consumer Finance 6.6% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 455,000 10,979,150 HSBC USA, Inc., 2.858% 313,000 14,416,780 SLM Corp., Series A, 6.970% 445,500 20,951,865 8 Premium Dividend Fund | Annual report See notes to financial statements Diversified Financial Services 14.6% Bank of America Corp., 6.375% (Z) 1,010,000 $24,128,900 Bank of America Corp., 6.625% (Z) 360,000 9,036,000 Bank of America Corp., Depositary Shares, Series D, 6.204% (Z) 630,000 15,176,700 Citigroup, Inc., Depositary Shares, Series AA, 8.125% 338,830 10,025,980 Deutsche Bank Capital Funding Trust VIII, 6.375% 95,000 2,292,350 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 287,000 7,192,220 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 662,000 17,576,100 JPMorgan Chase & Company, 5.450% (Z) 610,000 13,108,900 JPMorgan Chase & Company, 5.500% (Z) 180,000 3,904,200 Insurance 6.8% Aegon NV, 6.500% 81,512 1,976,666 MetLife, Inc., Series B, 6.500% (Z) 1,430,000 35,549,800 Principal Financial Group, Inc., Series B (6.518% to 6-30-35, then higher of 10 year CMT, or 30 year CMT or 3 month LIBOR + 2.100%) 55,000 1,363,450 Prudential Financial, Inc., 5.750% 50,000 1,126,000 Prudential PLC, 6.750% (Z) 180,103 4,515,182 W.R. Berkley Corp., 5.625% 160,000 3,328,000 Real Estate Investment Trusts 1.8% Kimco Realty Corp., 6.000% 10,000 217,100 Senior Housing Properties Trust, 5.625% (Z) 415,000 8,250,200 Ventas Realty LP, 5.450% 63,000 1,423,800 Wachovia Preferred Funding Corp., Series A, 7.250% 90,500 2,356,620 Industrials 0.4% Machinery 0.4% Stanley Black & Decker, Inc., 5.750% 130,000 2,912,000 Telecommunication Services 6.4% Diversified Telecommunication Services 4.0% Qwest Corp., 6.125% 107,500 2,268,250 Qwest Corp., 7.375% (Z) 1,021,000 25,576,050 Wireless Telecommunication Services 2.4% Telephone & Data Systems, Inc., 5.875% 55,000 1,171,500 Telephone & Data Systems, Inc., 6.625% (Z) 285,000 6,945,450 Telephone & Data Systems, Inc., 6.875% (Z) 170,000 4,166,700 United States Cellular Corp., 6.950% (Z) 185,000 4,554,700 Utilities 37.0% Electric Utilities 32.4% Alabama Power Company, 5.200% (Z) 1,180,000 29,393,800 Baltimore Gas & Electric Company, Series 1993, 6.700% 20,250 2,049,681 See notes to financial statements Annual report | Premium Dividend Fund 9 Shares Value Electric Utilities (continued) Baltimore Gas & Electric Company, Series 1995, 6.990% 134,000 $13,546,569 Duke Energy Corp., 5.125% (Z) 170,000 3,622,700 Duquesne Light Company, 6.500% 519,900 25,995,000 Entergy Arkansas, Inc., 6.450% 350,000 8,498,455 Entergy Mississippi, Inc., 6.250% 667,000 15,799,563 Gulf Power Company, 5.600% 50,000 4,483,180 HECO Capital Trust III, 6.500% 181,000 4,660,750 Interstate Power & Light Company, 5.100% 1,440,000 31,161,600 NextEra Energy Capital Holdings, Inc., 5.125% (Z) 285,000 5,568,900 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 315,000 6,807,150 NSTAR Electric Company, 4.250% (Z) 13,347 1,243,273 NSTAR Electric Company, 4.780% (Z) 100,000 9,709,380 PPL Capital Funding, Inc., 5.900% 1,340,000 28,836,800 SCE Trust I, 5.625% 222,300 4,739,436 SCE Trust II, 5.100% 1,250,000 24,800,000 Union Electric Company, 3.700% 12,262 1,168,339 Virginia Electric & Power Company, 6.980% 45,500 4,845,750 Multi-Utilities 4.6% BGE Capital Trust II, 6.200% (Z) 687,671 16,710,405 DTE Energy Company, 5.250% (Z) 245,000 5,108,250 DTE Energy Company, 6.500% 175,000 4,249,000 Integrys Energy Group, Inc., 6.000% 255,000 6,173,550 Common Stocks 47.2% (30.9% of Total Investments) (Cost $242,640,101) Energy 6.3% Oil, Gas & Consumable Fuels 6.3% Chevron Corp. (Z) 60,000 7,197,601 ConocoPhillips (Z) 150,000 10,995,000 Royal Dutch Shell PLC, ADR 33,000 2,199,780 Spectra Energy Corp. (Z) 460,000 16,362,200 Total SA, ADR (Z) 120,000 7,341,600 Telecommunication Services 4.4% Diversified Telecommunication Services 4.4% AT&T, Inc. (Z) 415,000 15,023,000 Verizon Communications, Inc. (Z) 310,000 15,658,100 Utilities 36.5% Electric Utilities 17.4% American Electric Power Company, Inc. (Z) 200,000 9,368,000 Duke Energy Corp. (Z) 275,000 19,725,750 Entergy Corp. 100,000 6,472,000 FirstEnergy Corp. (Z) 500,000 18,935,000 Northeast Utilities (Z) 550,000 23,589,500 OGE Energy Corp. 380,000 14,022,000 10 Premium Dividend Fund | Annual report See notes to financial statements Shares Value Electric Utilities (continued) PPL Corp. 100,000 $3,063,000 The Southern Company 75,000 3,068,250 UIL Holdings Corp. (Z) 280,000 10,785,600 Xcel Energy, Inc. (Z) 460,000 13,275,600 Gas Utilities 1.6% AGL Resources, Inc. (Z) 110,550 5,290,923 Atmos Energy Corp. (Z) 100,000 4,427,000 ONEOK, Inc. 24,000 1,356,000 Multi-Utilities 17.5% Alliant Energy Corp. (Z) 400,000 20,888,000 Black Hills Corp. (Z) 200,000 10,144,000 Dominion Resources, Inc. (Z) 195,000 12,431,250 DTE Energy Company (Z) 250,000 17,285,000 Integrys Energy Group, Inc. (Z) 219,262 12,866,294 National Grid PLC, ADR 210,000 13,215,300 NiSource, Inc. 445,000 14,026,400 Public Service Enterprise Group, Inc. 45,000 1,507,500 TECO Energy, Inc. 725,000 12,448,250 Vectren Corp. (Z) 220,000 7,682,400 Par value Value Short-Term Investments 1.7% (1.1% of Total Investments) (Cost $11,663,000) Repurchase Agreement 1.7% Repurchase Agreement with State Street Corp. dated 10-31-13 at 0.000% to be repurchased at $11,663,000 on 11-1-13, collateralized by $11,945,000 U.S. Treasury Notes, 1.000% due 5-31-18 (valued at $11,900,206, including interest) $11,663,000 11,663,000 Total investments (Cost $1,002,300,902) † 152.7% Other assets and liabilities, net (52.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts CMT Constant Maturity Treasury LIBOR London Interbank Offered Rate (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 10-31-13 was $551,145,826. † At 10-31-13, the aggregate cost of investment securities for federal income tax purposes was $1,004,566,532. Net unrealized appreciation aggregated $65,072,341, of which $110,094,489 related to appreciated investment securities and $45,022,148 related to depreciated investment securities. See notes to financial statements Annual report | Premium Dividend Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value per share. Assets Investments, at value (Cost $1,002,300,902) $1,069,638,873 Cash 18,180,345 Cash segregated at custodian for swapcontracts 1,780,000 Receivable for investmentssold 140,731 Dividends receivable 2,470,842 Swap contracts, atvalue 4,194 Other receivables and prepaidexpenses 61,427 Totalassets Liabilities Credit facility agreementpayable 383,700,000 Payable for investmentspurchased 5,374,537 Swap contracts, atvalue 2,135,129 Interestpayable 215,281 Payable toaffiliates Accounting and legal servicesfees 90,985 Trustees’fees 52,062 Other liabilities and accruedexpenses 123,525 Totalliabilities Netassets Net assets consistof Paid-incapital $616,497,462 Undistributed net investmentincome 3,690,982 Accumulated net realized gain (loss) on investments and swapagreements 15,189,413 Net unrealized appreciation (depreciation) on investments and swapagreements 65,207,036 Netassets Net asset value pershare Based on 50,008,453 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $14.01 12 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-13 This Statement of operations summarizes the fund’s investment income earned, expenses incurred in operating the fund and net gains (losses) for the period stated. Investmentincome Dividends $60,803,117 Interest 929 Less foreign taxeswithheld (157,038) Total investmentincome Expenses Investment managementfees 8,535,066 Accounting and legal servicesfees 1,099,688 Transfer agentfees 136,276 Trustees’fees 44,972 Printing andpostage 89,296 Professionalfees 98,844 Custodianfees 80,200 Registration and filingfees 11,850 Stock exchange listingfees 51,045 Interestexpense 2,623,121 Other 21,124 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 16,978,400 Swapcontracts (1,392,918) Change in net unrealized appreciation (depreciation)of Investments (47,182,208) Swapcontracts 1,420,681 Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Premium Dividend Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 10-31-13 10-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $47,855,526 $44,570,328 Net realizedgain 15,585,482 234,899 Change in net unrealized appreciation(depreciation) (45,761,527) 67,750,213 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (45,307,625) (45,290,923) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 533,104 Total increase(decrease) Netassets Beginning ofyear 728,213,037 660,415,416 End ofyear Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofyear 50,008,453 49,969,927 Issued pursuant to Dividend ReinvestmentPlan — 38,526 End ofyear 14 Premium Dividend Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-13 Cash flows from operating activities Net increase in net assets from operations $17,679,481 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (284,864,302) Long-term investments sold 286,598,560 Increase in short-term investments (7,663,000) Decrease in cash segregated at custodian for swap contracts 1,140,000 Increase in receivable for investments sold (140,731) Decrease in dividends receivable 811,032 Increase in unrealized appreciation/depreciation of swap contracts (1,420,681) Decrease in other receivables and prepaid expenses 37,767 Increase in payable for investments purchased 3,000,710 Decrease in payable to affiliates (36,165) Increase in other liabilities and accrued expenses 11,719 Decrease in interest payable (14,968) Net change in unrealized (appreciation) depreciation on investments 47,182,208 Net realized gain on investments (16,978,400) Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable $17,700,000 Distributions to common shareholders (45,307,625) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information: Cash paid for interest See notes to financial statements Annual report | Premium Dividend Fund 15 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.96 0.89 0.88 0.81 0.77 Net realized and unrealized gain (loss) oninvestments (0.60) 1.36 1.09 2.46 1.15 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.91) (0.91) (0.91) (0.87) (0.72) From net realizedgain — (0.12) Totaldistributions Anti-dilutive impact of repurchaseplan — 0.01 2 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 Total return at market value (%) 3 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $701 $728 $660 $608 $488 Ratios (as a percentage of average net assets): Expenses beforereductions 1.77 1.85 1.98 4 2.26 4 2.50 Expenses net of fee waivers andcredits 5 1.77 1.85 1.87 4 2.26 4 2.50 Net investmentincome 6.61 6.45 7.00 7.26 9.21 Portfolio turnover (%) 26 14 13 21 7 Seniorsecurities Total debt outstanding end of period (in millions) (Note 7) $384 $366 $329 $284 $250 Asset coverage per $1,000 ofdebt 6 $2,826 $2,990 $3,006 $3,140 $2,954 1 Based on the average daily sharesoutstanding. 2 The tender offer was completed at a repurchase price of $6.98 for 2,629,996 shares, which equals $18,353,857 inredemptions. 3 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 4 Includes non-recurring litigation fees which represent 0.02% and 0.13% of average net assets for the years ended 10-31-11 and 10-31-10, respectively. Insurance recovery expense reduction for the year ended 10-31-11 represents 0.11% of average netassets. 5 Expenses net of fee waivers and credits excluding interest expense were 1.41%, 1.40%, 1.37%, 1.69% and 1.73% for the periods ended 10-31-13, 10-31-12, 10-31-11, 10-31-10 and 10-31-09,respectively. 6 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end. As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Premium Dividend Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Premium Dividend Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
